Citation Nr: 1610786	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia, claimed as abdominal weakness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, in support of his claim, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

The Board subsequently, in February 2015, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially for a VA compensation examination and medical opinion.  In September 2015, the Board again remanded this claim for a more responsive VA medical opinion.

Regrettably, still further development of the claim is required, so the Board is yet again remanding it to the AOJ.


REMAND

The Veteran is requesting § 1151 compensation for residuals of hernia surgery he had at a VA medical facility.  He alleges that a January 2006 surgery and the subsequent surgeries to repair a right inguinal hernia have left him permanently disabled.  During his December 2014 hearing, he testified that, since that initial January 2006 surgery, he has had five more surgeries for mesh removal and revision of the right inguinal hernia.  He maintains these surgeries have resulted in weakness in his abdominal wall and pain in his lower right leg, which prevents him from doing heavy lifting and impacts his ability to even walk.

The medical evidence of record indicates the Veteran has both right inguinal and right lower quadrant ventral wall hernias.  See the report of a March 2009 VA compensation examination (by QTC Services).

For claims for compensation under 38 U.S.C.A. § 1151, it must be shown that VA treatment resulted in additional disability, and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also 38 C.F.R. § 3.361 (2015).

An undated letter from the Social Security Administration (SSA) indicates the Veteran's disability claim with this other Federal agency was allowed.  The letter states that the onset of his disability was January 11, 2006, which is the same date he underwent the initial hernia surgery.  The letter further explains that he would begin receiving disability benefit payments in August 2008.

The records regarding the Veteran's SSA claim have not been obtained and associated with his VA claims file so they may be considered in this appeal, and there equally is no indication that any attempt was made to obtain these records.  Because these SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider them.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.

The Veteran's VA claims file also includes a settlement agreement showing he received a $70,000 settlement in May 2008 as a result of filing a claim under the Federal Tort Claims Act (FTCA), alleging that the Atlanta VA Medical Center (VAMC) had failed to promptly address wound infection, resulting in the need for additional surgeries.  The records associated with that claim, like those from SSA, may contain information relevant to this VA appeal, so they, too, should be obtained on remand and considered.

After obtaining these additional records and any others that also are pertinent, including any outstanding VA treatment records, the Veteran's claims file should be returned to the VA examiner that performed the October 2015 VA compensation examination concerning this § 1151 claim to obtain a more responsive addendum opinion that considers all newly-obtained evidence.

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Request from SSA a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  All attempts to fulfill this development should be documented in the claims file.  All records/responses received should be associated with the claims file.  If the search for these records is unproductive, document this in the file and appropriately notify the Veteran.  38 C.F.R. § 3.159(e)(1).

2.  Also request all available records related to the Veteran's May 2008 settlement award under the Federal Tort Claims Act (FTCA) from the VA Regional Counsel in Atlanta, Georgia, and/or from VA's General Counsel, and associate them with the claims file so they may be considered.

3.  As well, obtain and associate with the claims file all outstanding VA treatment records dated since September 2015, if relevant to the disability being claimed.

4.  After receipt of all additional records, return the claims file to the VA examiner that provided the October 2015 VA compensation examination and opinion to obtain an addendum regarding the Veteran's § 1151 claim.  If for whatever reason that examiner is unavailable, arrange for the claims file to be reviewed by another appropriate examiner.  The claims file, including a complete copy of this remand and those prior, must be provided for the examiner's review of the relevant history, including especially of the treatment in question, and the examiner must indicate he/she did in fact review the file.

The examiner must specifically address whether the Veteran's recurrent right inguinal hernia or right flank hernia was caused or permanently worsened by the VA surgical procedure at issue in January 2006 and the follow-up care also provided by VA, including the several additional surgeries.  To this end, the examiner should provide a discussion of the complications that developed as a result of the Veteran's surgery, explain why the complications were foreseeable (or unforeseeable), and discuss the subsequent treatment and why it was deemed appropriate.

With respect to any residual disability that was caused or worsened by the VA procedure and/or follow up care, the examiner should indicate whether the disability or increase in disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or owing to an event that was not reasonably foreseeable.


Also relevant is whether the Veteran provided his informed consent to the procedures.

It is most essential the examiner provide explanatory rationale for the opinion, with specific reference to the evidence of record where appropriate, including VA treatment records, SSA records, and any evidence associated with the May 2008 FTCA settlement agreement regarding his medical care at the Atlanta VAMC during the time at issue.

If the examiner is unable to provide any further comment, that is, without resorting to mere speculation, then he or she must explain why a more definitive response is not possible or feasible.  If an opinion cannot be provided because it would require speculation, the examiner should so state and explain why this is so.  In addition, the examiner should state whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge, there are multiple possible etiologies, with none more prevalent than another, or whatever may be the case.

5.  Then re-adjudicate this § 1151 claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

